Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: Page 1 of the Specification lists several related patent applications with blank application numbers. Appropriate correction is required by amending the specification to include the correct assigned application numbers.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,228,564. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to substantially similar methods, systems, and media.  For example contrast instant claim 1 and claim 1 of ‘584:
Instant claim 1
‘564 Claim 1
A media flow transport security manager of a hybrid cloud-based media production system including a network orchestrator and an extensible resource manager (ERM), the media flow transport security manager comprising: a firewall; and a computing platform communicatively coupled to the firewall, the computing platform having a hardware processor and a memory storing a security software code:
A hybrid cloud-based media production system comprising:
a plurality of media production hardware resources including a facility extension platform having a hardware processor and a memory storing a software code; the hardware processor configured to execute the software code to:
 identify at least one multicast production media flow for processing in a cloud-based virtual production environment;
identify at least one multicast production media flow for processing in a cloud-based virtual production environment;
communicate with the ERM to obtain an identifier of at least one cloud-based resource for processing, in the cloud-based virtual production environment, one or more cloud production media flows corresponding to the identified at least one multicast production media flow:
identify at least one cloud-based resource for processing a plurality of unicast production media flows in the cloud-based virtual production environment, the plurality of unicast production media flows corresponding to the identified at least one multicast production media flow;



coordinate provisioning of the cloud-based virtual production environment with the identified at least one cloud-based resource;

convert the at least one multicast production media flow into the plurality of unicast production media flows before delivery of the plurality of unicast production media flows into a cloud bandwidth of the cloud-based virtual production environment;

align, using a cloud permissible timing protocol, a timing of the plurality of unicast production media flows in the cloud-based virtual production environment; and
receive an alert that the one or more cloud production media flows have been processed using the at least one cloud-based resource to generate a corresponding one or more post-production cloud media flows;
route, in response to receiving the alert and using the obtained identifier of the at least one cloud-based resource, the one or more post-production cloud media flows through the firewall.
process the plurality of unicast production media flows in the cloud-based virtual production environment using the identified at least one cloud-based resource, resulting in a plurality of post-production unicast media flows.


That is, the differences between the claims would have be obvious to one of ordinary skill in the art in that the scope of the instant invention overlaps with the scope of the patent. Further, instant method claim 11 and instant dependent claims, 2-10 and 12-20, correspond similarly to .   

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be in condition for allowance provided the Double Patenting rejections are alleviated.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub. No. 2012/0030319 (Andries et al) – The network path configuration method involves determining a possible path for transferring between possible locations of media source and media destination of a media flow. The media flow is classified according to a footprint measure that is indicative of a possible difference between the total amount of incoming data and outgoing data in a network device (SW) over a time interval. The time unit is chosen such that individual data units of the media flow are distinguishable by network device. The path is configured according to the footprint measure.
US Pat. 8,032,933 (Turley et al) – The method involves establishing a firewall model for a firewall, where the firewall model defines nodes, connections between the nodes and firewall rules applicable to the nodes, and to the connections between the nodes. A source and a destination for data packets are simultaneously represented by the nodes. The firewall is implemented on Java (RTM: object-oriented programming language) virtual machines connected to network segments. A firewall rule is dynamically inserted at one of the defined places when the firewall is operated on the machines.
US Pat. 9,380,030 (Ezell et al) – The method involves sending session information and a fingerprint of a first browser (101B) to a media relay. A web real time communication (WebRTC) offer is answered with the session information and a fingerprint of the media relay. Secure communication session is established between the first browser and a second browser through the media relay, where the first and second browsers and the media relay use the fingerprint of the media relay and the fingerprint of the first and second browsers to establish the secure communication session.
US Pat. 9,300,633 (Acharya et al) – The method involves obtaining input regarding access control for application deployed on virtual machine instances. Virtual machine instances are divided into access zones. Internet protocol addresses of external clients are registered. Session traversal utility is carried out for network address translation. The access of external clients to virtual machine instances and of virtual machine instances to each other are controlled. External clients are permitted for levels of access of virtual machine instances in access zones according to policies respectively.
US Pub. No. 2016/0065632 (Whynot et al) – The method involves receiving a request to establish a communication session at a cloud communication application. The first enterprise communication device to use an enterprise media server for sending a media stream in the first communication session is directed in response to receiving the request to initiate the communication session. The cloud services are provided for the media stream through a communication channel between the cloud communication application and the enterprise media server.
US Pat. 8,601,144 (Ryner) – The method involves receiving an Internet connectivity establishment (ICE) relay binding description from a primary ICE client device by a website application server. A subscription profile associated with the primary ICE client device is determined. An allocation link is created to a session border controller based on the subscription profile. The ICE relay binding description is modified to include relay ports located on the session border controller. The ICE relay binding description is transmitted to a secondary ICE client device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas J Dailey/
Primary Examiner, Art Unit 2452